Citation Nr: 1036493	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based 
on service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  He died on January [redacted], 2002, and the Appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the VA RO.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law Judge in 
June 2009.  

The matter was before the Board in July 2009, when the Board made 
a finding that new and material evidence had been presented to 
reopen the claim, and the matter was remanded to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.).  

The purpose of the remand was to supply the Appellant with 
corrective Veterans Claims Assistance Act (VCAA) notice, and to 
obtain a VA medical opinion.  

The Board finds there has been substantial compliance with its 
July 2009 remand directives.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has recently 
held that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

A supplemental statement of the case (SSOC), issued in March 
2010, continued and confirmed the previous denial.  

Most recently, in June 2010, the Board sent the case out for a 
Veterans Health Administration (VHA) expert opinion.  The case 
has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The Veteran died in January 2002.  The death certificate 
lists the immediate cause of death as myocardial infarction; no 
underlying cause of death was given.  

3.  During the Veteran's lifetime, service connection was 
established for residuals of a shell fragment wound (SFW) in the 
right lateral pectoral region, evaluated as 20 percent disabling, 
residuals of a SFW in the left pectoral region above nipple, 
evaluated as 20 percent disabling, perceptive deafness previously 
shown as with otitis media and conductive deafness, evaluated as 
20 percent disabling, scars, facial, left cheek and chin, 
evaluated as 10 percent disabling, residuals of a SFW in the left 
forearm, evaluated as 10 percent disabling, residuals of SFW in 
the left thigh, evaluated as 10 percent disabling, scars, 
multiple, legs, evaluated as noncompensable (0 percent), and 
otitis media, evaluated as noncompensable (0 percent).  

4.  There is no competent evidence of a nexus between any cardiac 
pathology and service or that a service-connected disability 
caused, or substantially or materially contributed to the 
Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA of 2000

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to 
assist a claimant in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To 
the extent possible, such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction.  The VCAA notice 
requirements still may be satisfied if any errors in the timing 
or content of the notice are not prejudicial to the claimant.  

In this case, letters dated in March 2002, June 2004, July 2006, 
November 2008, and September 2009, provided notice to the 
Appellant regarding what information and evidence was needed to 
substantiate her claim of entitlement to DIC benefits based on 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by the Appellant, what information and 
evidence will be obtained by VA, and the need for her to advise 
VA of and to submit any further evidence that was relevant to the 
claim.  These letters substantially complied with the VCAA notice 
and assistance requirements, and specifically informed the 
Appellant as to disability ratings and effective dates.  As noted 
above, the claim was last adjudicated via an SSOC in March 2010.  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Appellant including 
VA and private treatment records reviewed in adjudicating the 
Veteran's claims for disability benefits during his lifetime, and 
numerous post-mortem VA medical opinion reports, to include a 
June 2010 VHA opinion report.  Also of record and considered in 
connection with the appeal is the Appellant's, her son's and her 
representative's testimony at the June 2009 Travel Board hearing, 
along with written statements submitted by the Appellant, her 
son, and her representative, on her behalf.  

The Board notes that contrary to VCAA requirements under Hupp, 
the VCAA-compliant notice in this case was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in the March 2010 SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In summary, the VCAA provisions have been considered and complied 
with.  The Appellant was notified and aware of the evidence 
needed to substantiate these claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, and there has been a complete review of all 
the evidence without prejudice to the Appellant.  Any error in 
the sequence of events or content of the notice is not shown to 
have had any prejudicial effect on the case or to cause injury to 
the claimant.  


Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

A principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  

A contributory cause of death is one which contributed 
substantially or materially to death, combined to cause death, 
and aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2009).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be shown 
that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312 (c)(4) (2009).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service incurrence 
or aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the appellant cannot establish some of these 
elements, the appellant can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, there must be "(1) 
that a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Appellant or obtained on her behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

During the Veteran's lifetime, service connection was established 
for the residuals of SFWs of the right lateral pectoral region, 
left lateral pectoral region above the nipple, left forearm, and 
left thigh, as well as for perceptive deafness previously shown 
as with otitis media and conductive deafness, scars, facial, left 
cheek and chin, scars, multiple, legs, and for otitis media.  

The Appellant contends that the Veteran's service-connected 
residuals of SFWs were a contributory factor in his death.  
Specifically, she asserts that the Veteran suffered a punctured 
lung and chest wound on May 31, 1953 at the Battle of Echo Hill, 
and that he was diagnosed with mitral valvular disease in 
service, which led to the cardiac disorder that caused the 
myocardial infarction that killed him.  Further, the Appellant 
has claimed that the Veteran suffered from frostbite during 
service, and that the sequalae of his frostbite injuries is what 
led to his death.  These assertions are supported by oral and 
written testimony provided by the Appellant, her son, and her 
representative.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for cause of the Veteran's death.  

The Board notes that the Veteran's service pre-induction and 
transfer examination reports are negative for findings of any 
cardiac illness or injury.  

However, a radiographic report, dated in January 1953, shows 
findings of one very small shell fragment in the lung 
corresponding to I 4 sin.  A radiographic report, dated in April 
1954, reveals the results of a radiographic study of the chest.  
Here, the physician observed trachea midline, diaphragms smooth 
and in normal position, and costophrenic angles clear, lung 
fields clear, hilar shadows within normal limits.  Cardiac 
silhouette showed normal position and cardiothoracic was within 
normal limits.  There was fullness of left upper cardiac contour, 
with enlargement of right outflow tract and possibly left atrium.  
The Veteran was diagnosed with cardiac silhouette compatible with 
mitral valvular disease.  A subsequent radiographic report of the 
same month reflects findings for the chest of essentially 
negative heart and lung fields, and a couple of small metallic 
foreign bodies seen over the projection of the left lower chest.  

A January 2002 chest X-ray report reflects findings of 
cardiomegaly noted, wires and electrocardiogram (EKG) leads were 
seen overlying the lung fields.  The radiologist indicated that 
an infiltrate in the left lower lobe posteromedially could not be 
entirely ruled out.  No gross congestive changes were seen given 
the anterior-posterior supine positioning of the Veteran.  The 
Veteran was diagnosed with cardiomegaly, and no definite acute 
infiltrate or congestive changes noted although there was limited 
visualization of the left lung base.  

A March 2002 final summary by a private practitioner of the 
Veteran's treatment at the time of his death reflects that he was 
admitted to the emergency room for acute cardiogenic shock and 
was suffering a myocardial infarction.  The Veteran presented 
with a history of diabetes mellitus and hypercholesterolemia.  He 
was treated with aggressive therapy that included thrombolytics 
and the insertion of a pacemaker.  It was noted that he expired 
several hours after admission in the intensive care unit.  

Significantly, a May 2002 statement from a private physician 
shows an opinion that the Veteran received an unspecified chest 
wound as a result of action with enemy forces in Korea which may 
have contributed to his untimely death.  

In conjunction with the current appeal a VA medical opinion was 
obtained in June 2003.  Here, the examiner, upon review of the 
claims file, including the death certificate and chest X-ray 
report from April 1954, opined that the chest wall wound 
sustained in May 1953 was the residual shrapnel wound of the left 
pectoral region that neither caused heart damage, nor contributed 
to the Veteran's death due to myocardial infarction.  

A letter from a private physician, dated in July 2005, summarized 
an analysis of the Veteran's private treatment records from the 
time of his death.  The physician noted that the Veteran 
developed cardiorespiratory difficulty associated with nausea and 
diasphoresis after shoveling snow, and presented to the emergency 
room via an ambulance where he was found to be in acute 
cardiogenic shock secondary to an acute myocardial infarction.  
The physician indicated that an X-ray performed at the time 
revealed cardiomegaly with no frank pulmonary congestion; however 
an infiltrate at the left lung base was entertained.  The 
physician noted that the Veteran developed ventricular 
tachycardia for which he was defibrillated, a temporary pacemaker 
was inserted and tissue plasminogen activator (Reteplase) was 
used for fibrinolysis in the setting of acute myocardial 
infarction.  The physician reported that the Veteran expired 
despite all interventional efforts.  

The private physician commented on the relationship between the 
Veteran's SFWs and his cardiac valvular disease, and if the 
structure and overall function of his heart was compromised of 
these wounds.  Further, the physician noted that the Veteran may 
have had cardiac abnormalities prior to his induction into the 
military in 1952 that may have been overlooked or not reported by 
the in-service examiner.  The physician noted that the report was 
prepared following a consultation with a board certified 
radiologist.  The physician indicated that at the time of his 
death, the Veteran was a 69 year old male with a past medical 
history significant for non-insulin dependent diabetes mellitus, 
hyperlipidemia, vestigial or absent kidney, mitral valvular 
disease, and multiple shrapnel wounds to the fact and chest 
incurred in the Korean War.  

In reviewing the medical evidence of record, it was noted that an 
X-ray performed on the Veteran's induction into service was 
reported as negative and that in May 1953 the Veteran received 
numerous shrapnel injuries to the face, left hand, arm, leg and 
chest.  The physician also noted that radiological evidence of 
mitral valvular disease appeared on an X-ray performed in April 
1954, which demonstrated fullness of the upper left cardiac 
contour, possible the left atrium, and enlargement of the right 
outflow tract.  The cardiac silhouette was found to be compatible 
with mitral valvular disease.  The physician indicated that an X-
ray taken in April 1956 also demonstrated a prominent pulmonary 
conus and a small aortic knob.  

The private physician noted that the first chest X-ray 
demonstrating cardiopulmonary pathology was performed in April 
1954, approximately one year prior to the Veteran receiving 
shrapnel wounds to his chest.  Further, the chest X-ray performed 
on September 1952, on the Veteran's induction into the service, 
was read as negative and could not be located for the purposes of 
comparison.  The physician reported that, present on the X-ray of 
April 1954, though not noted by the radiologist, were two small 
radio densities representing shrapnel fragments in the area of 
the left upper cardiac contour and a larger one within the left 
lower lung field.  These densities were also present on the X-
rays performed in April 1956, but were not mentioned by the 
radiologist.  A prominent pulmonary conus and small aortic knob 
were noted.  The physician opined that these X-rays are 
significant because the radiologists observed fullness in the 
left upper cardiac contour, right outflow tract enlargement, and 
possible left atrial enlargement, and a small aortic knob, and 
that these abnormalities occurred in the general area of one of 
the shrapnel fragments.  These observations cause the physician 
to speculate as to whether the Veteran's cardiac abnormalities 
existed on his induction into the service, but were missed on 
exam, or if the shrapnel injuries caused or contributed to these 
abnormalities.  The physician noted that, although later X-ray 
interpretations either ignored or seemed unsure of the exact 
location of the shrapnel fragments, they were, according to the 
consulting radiologist, located within the tissue of the lung and 
mediastinum.  Also open to speculation was whether other, 
undetected fragments penetrated these tissues.  

The physician concluded that, in consideration of the forgoing, 
shrapnel wounds and scarring within the heart and lung tissue 
could quite conceivably have caused or contributed to the 
Veteran's abnormal cardiac structure and cardiorespiratory 
function, thus affecting his ability to withstand a myocardial 
infarction.  

In August 2006 another VA medical opinion was obtained from the 
chief of cardiology of the East Orange Veterans Administration 
Medical Center.  The VA cardiologist noted a history of an acute 
infero-postero-right ventricular myocardial infarction in January 
2002, when the Veteran developed a series of arrhythmias 
accompanied by cardiogenic shock.  Thrombolysis, accompanied by 
other available treatment modalities was ineffective, and the 
Veteran died.  The cardiologist indicated that the Veteran had a 
long standing history of diabetes mellitus and hyperlipidemia, 
and opined that his myocardial infarction was a result of 
multiple risk factors, including but not restricted to, the 
Veteran's gender, his age, his diabetes, and his hypertension.  
Other risk factors that may have been present include his family 
history and homocysteine level elevation.  The cardiologist noted 
that the Veteran served in the Korean conflict, and that he 
received multiple metallic fragment wounds to his face and chest, 
none of which were life threatening, and none of which 
participated in the development of his coronary artery disease.  
The cardiologist observed that the Veteran was in excellent 
cardiac health.  The cardiologist concluded that, at the time of 
death, the Death Certificate indicated that death was caused by 
myocardial infarction, not caused by or a direct result of any 
metallic fragment wound received during his Korean tour of duty.  
The cardiologist stated that the two problems were mutually 
exclusive.  The Board notes that a portion of this report is 
missing.  

A follow-up opinion by the same VA cardiologist was obtained in 
October 2009.  Here, the cardiologist noted that the Veteran 
entered the military service with no evidence of heart disease, 
and left the military service with no evidence of heart disease.  
The cardiologist indicated that the Veteran developed coronary 
artery disease over the next 48 years, unrelated to military 
service, combat exposure, or wounds received during the Korean 
War, and opined that the Veteran's service-connected disabilities 
did not contribute to his coronary artery or mitral valve 
disease.  The cardiologist concluded that it is not at least as 
likely as not that the Veteran's cardiovascular disease and 
myocardial infarction were related to any aspect of his period of 
military service, as there was no evidence of mitral valve 
disease in April 1954.  The cardiologist stated that mitral valve 
disease in no way contributed to the Veteran's cardiovascular 
disease, the myocardial infarction, or to his death.  

Notably, a January 2010 VA medical opinion by the same VA 
cardiologist reflects a restatement of the circumstances 
surrounding the Veteran's death.  The cardiologist noted that the 
Veteran had a long-standing history of diabetes mellitus and 
hyperlipidemia, and found that the cause of the fatal myocardial 
infarction was multifactorial.  The Veteran's age, his gender, 
his diabetes, and his hypertension contributed to the cardiac 
event.  The cardiologist noted that hypertension and diabetes 
alone or in combination increase the risk of coronary artery 
disease, heart attack, and death.  Further, other factors such as 
family history, cigarette smoking, and elevated homocysteine 
levels are always considered.  The cardiologist reported that the 
Veteran served during the Korean conflict where he received 
multiple metallic fragment wounds to his chest and face, none of 
which were life threatening and none of which participated in the 
development of his heart disease.  The cardiologist opined that 
despite an X-ray report indicating mitralization of the left 
atrium, mitral valve disease did not exist.  The X-ray was not 
available for re-interpretation, but he did not have preexisting 
mitral valve disease on a rheumatic basis, or any other etiology.  
The cardiologist noted that the Veteran was in excellent health.  

The VA cardiologist noted that, at the time of his death, the 
Death Certificate revealed that death was caused by a myocardial 
infarction with no mention of any other form of heart disease.  
At that time, in addition to hemodynamic monitoring, echo/Doppler 
cardiography would have demonstrated mitral valve disease; 
however, it did not.  The cardiologist opined that the Veteran's 
death was not caused by injuries received during his Korean 
conflict tour of duty.  The cardiologist concluded that there was 
zero likelihood that the Veteran's cardiovascular disease was 
related to any aspect of his military service.  The cardiologist 
concluded that the Veteran's cardiovascular disease did not 
preexist service, and did not develop during that time.  The 
cardiologist concluded that there was no preexisting mitral valve 
disease, as its presence would have been known long before his 
death.  

Most recently, in June 2010, a VHA opinion was obtained from a 
cardiologist who noted that the Veteran died secondary to 
myocardial infarction or heart attack, which stemmed from buildup 
of cholesterol plaque in the coronary arteries over many, many 
years.  The cardiologist indicated that myocardial infarction or 
heart attack is a disease process, and opined that the disorder 
manifested after the Veteran's military service.  The 
cardiologist noted that the cardiac disorder did not predate the 
Veteran's service.  Further, the cardiologist  concluded that the 
Veteran's cardiac disorder (coronary arthrosclerosis/myocardial 
infarction) was not at least as likely as not related to his 
military service, as there was no evidence of valvular disease or 
cardiac muscle injury secondary to his SFW, and likewise there 
was no evidence of lung injury or compromise secondary to the 
SFW.  The cardiologist noted a single X-ray, dated in April 1954, 
referenced an abnormal cardiac silhouette; however, this was not 
confirmed on prior or subsequent X-rays, nor by any follow-up 
examinations or X-rays, and there was zero evidence of cardiac 
disease prior to the Veteran's heart attack.  Additionally, the 
cardiologist opined that the Veteran's cardiac disorder was not 
at least as likely as not related in any way whatsoever to his 
SFW residual disabilities, as there was no evidence that shrapnel 
penetrated the Veteran's cardiac structures or compromised lung 
function.  Finally, the cardiologist concluded that the Veteran's 
SFW did not contribute substantially or materially to his 
myocardial infarction or death in any way at all, and it was not 
at least as likely as not that the SFW were connected to his 
death.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not given to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

There are multiple medical opinions that address the contended 
relationship between the Veteran's SFW and his myocardial 
infarction.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, the 
Board cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.  

The Board finds that the VA and VHA cardiologists medical 
opinions constitute probative and dispositive evidence on the 
current medical condition question.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).    

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board acknowledges the findings of the private physician in 
the July 2005 opinion statement, which speculated as to whether 
the Veteran's cardiac abnormalities existed on his induction into 
the service but were missed on exam, or if the shrapnel injuries 
caused or contributed to these abnormalities, or if other 
undetected fragments penetrated the lung and heart tissues, and 
concluded that shrapnel wounds and scarring within the heart and 
lung tissue could have conceivably caused or contributed to the 
Veteran's abnormal cardiac structure and cardiorespiratory 
function, thus affecting his ability to withstand a myocardial 
infarction.  

However, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

The Board recognizes that there is evidence both for and against 
the claim; however, overall, the Board assigns the most probative 
weight to the June 2010 VHA specialist opinion.  When reviewing 
the evidence of record, the Board is persuaded that the opinion 
of the June 2010 cardiologist is most convincing, in that the 
examiner is a Cardiologist, Acute Care and Specialties Service, 
reviewed all of the medical evidence in the file and reflected a 
considerable and an analysis of the pertinent criteria essential 
to determine whether the Veteran's cardiac disorder was related 
to his military service, or to his SFW residuals, or if his SFW 
residuals contributed substantially or materially to his 
myocardial infarction or death.  The examiner provided an 
extensive and thorough rationale for his findings and 
conclusions.  Further, unlike the July 2005 private physician, 
the June 2010 cardiologist was specific and detailed in the 
reasons for his opinion, and arrived at an explicit conclusion.  

Moreover, a diagnosis of a cardiac disorder was not indicated in 
treatment records until many years after the Veteran was 
discharged from service.  This is strong evidence against a 
finding of any continuity of symptomatology and against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the Appellant's and her son's opinions on 
the etiology of the cause of the Veteran's death.  Specifically, 
the Board notes the Appellant's contention that the Veteran 
suffered from frostbite during service, and that the sequalae of 
his frostbite injuries is what led to his death.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

As noted, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit.  However, lay evidence can be competent to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), or (2) the 
layperson is reporting a contemporaneous medical diagnosis (but 
see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's sensibilities, 
such evidence is too attenuated and inherently unreliable to 
constitute medical evidence) or (3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 
3.159(a)(2).  If not, then competent medical evidence is 
required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  The 
credibility of lay statements may not be refuted solely by the 
absence of corroborating medical evidence, but this is a factor.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events 
attested to, prior conflicting statements, consistency with other 
statements and evidence, internal consistency, facial 
plausibility, bias, self- interest, the earliest time at which 
corroborating lay or medical evidence is first shown, and 
statements given during treatment (which are usually given 
greater probative weight, particularly if close in time to the 
onset thereof).  

Although the lay evidence is credible and provides some support 
for the Appellant's claim, it is outweighed by the highly 
probative opinions of the VA examiners.  Most importantly, the 
relationship between any cardiac pathology and service or between 
any service-connected disability and the Veteran's death is not 
capable of lay observation.  It is also not otherwise the type of 
medical question for which lay evidence is competent evidence.  
To the contrary, it is a question requiring medical knowledge.  
Therefore, the lay opinions asserting that there is a 
relationship between the Veteran's cardiac pathology and service 
or between any service-connected disability and the Veteran's 
death is not competent evidence in support of the Appellant's 
claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376- 77; see also Robinson v. Shinseki, 312 Fed. Appx. 336, 339 
(Fed. Cir. 2009) (nonprecedential).  

Further, the contention that the Veteran suffered from frostbite 
during service is unsubstantiated by the medical evidence of 
record, and the Appellant has failed to offer evidence beyond her 
blanket assertion to support this claim.  

For the foregoing reasons, the Board finds that the death of the 
Veteran is not shown to relate to an incident of his service; or 
that a service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of her husband, 
and acknowledges the Veteran's service and sacrifice for his 
country, the Board must apply the law as it exists, and is bound 
by the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995).  

There is no competent evidence of a nexus between any cardiac 
pathology and service, to include evidence of continuity of 
symptomatology, or that a service- connected disability caused, 
or substantially or materially contributed to the Veteran's 
death.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

DIC based on service connection for cause of the Veteran's death 
is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


